ARTICLE X Forum for Adjudication of Disputes Unless the corporation consents in writing to the selection of an alternative forum, the Court of Chancery of the State of Delaware will be the sole and exclusive forum for (i)any derivative action or proceeding brought on behalf of the corporation, (ii)any action asserting a claim of breach of a fiduciary duty owed by any director, officer or other employee of the corporation to the corporation or the corporation’s stockholders, (iii)any action asserting a claim arising pursuant to any provision of the Delaware General Corporation Law, or (iv)any action asserting a claim governed by the internal affairs doctrine. Any person or entity purchasing or otherwise acquiring any interest in shares of capital stock of the corporation is deemed to have notice of and consented to the foregoing provision.
